Citation Nr: 1216267	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-19 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel




INTRODUCTION

The Veteran had active service from February 1942 to May 1944.  The appellant seeks benefits as the Veteran's surviving spouse.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The appellant in this case contends that the Veteran's service-connected major depressive disorder and generalized anxiety contributed to cause the Veteran's death in October 2006 at the age of 88.  Specifically, the appellant asserts that the Veteran's service-connected major depressive disorder and generalized anxiety contributed to the Veteran's slip-and-fall accident in September 2006.  The Veteran subsequently developed a non-operative subdural hematoma as a result of this accident and was transferred to hospice care where he remained until his death in October 2006.  

In September 2006, the Veteran presented to a VA medical facility for a medication review and management of chronic medical problems.  It was noted that the Veteran had a gradual mental decline over the past three years and that he recently exhibited aggressive behavior towards his wife since moving into a new apartment.  It was also noted that the Veteran was frequently angry and was "falling at home."  The diagnosis was dementia, with agitation and behavior disturbances.

The Veteran was transferred via ambulance to a private hospital in September 2006 after his wife found him in an altered state.  The Veteran's wife indicated that the Veteran had dementia, which had become progressively worse over the previous three years.  She noted that the Veteran was more aggressive over the past several weeks and tried to hit her with his walker or a hammer.  The Veteran fell approximately one week prior to this episode of care, but the Veteran's wife was unable to recall the circumstances of that incident.  She also noted that the Veteran had difficulty adjusting to a new apartment and demonstrated decreased responsiveness the previous day.  The impression was subdural hematoma, ileus, and chronic dementia.  The Veteran was stabilized and transferred to another private hospital for further care.    

Upon arrival to this hospital, it was noted that the Veteran had a history of dementia for several years and that he was not "completely awake."  A subdural hematoma was diagnosed.  Corrective action was discussed, but it was determined that the Veteran's subdural hematoma was non-operative.  The Veteran was subsequently transferred to hospice care.  A hospice care admission note dated September 2006 indicated that the Veteran lost his balance and fell on two recent occasions in his apartment after becoming confused.  These incidents occurred one and one-half and two and one-half weeks prior to admission, respectively.  His past medical history was significant for dementia and pancreatic cancer.  Additional hospice care notes reflect that the Veteran's condition deteriorated until his death in October 2006.        

At the time of his death, service connection was in effect for major depressive disorder and generalized anxiety.  The Veteran's psychiatric disorder was assigned a 50 percent disability rating, effective September 29, 2003.  The death certificate listed the immediate cause of death as respiratory failure due to or as a consequence of subdural hematoma.  Dementia, as well as chronic depression and anxiety, were listed as "other significant conditions" (i.e., conditions contributing to death but not related to the immediate cause of death).  

The Veteran's daughters, S.C. and M.H., also submitted statements in July 2007 and July 2008 in support of the current claim.  They acknowledged the Veteran's longstanding dementia, but expressed the opinion that the Veteran's service-connected major depressive disorder and generalized anxiety contributed to the Veteran's slip-and-fall accident in September 2006.  This incident, as noted above, resulted in the development of a non-operative subdural hematoma and, ultimately, the Veteran's death.   

Given this evidence, the RO must obtain an opinion on remand to determine the extent to which the Veteran's service-connected disability either caused or contributed substantially or materially to the Veteran's death.  The appellant must also be provided with complete notice of the information and evidence needed to substantiate the service connection claim for the cause of the Veteran's death and of the information and evidence needed to establish a disability rating and effective date for the claim currently on appeal.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and advise her of the information and evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice must include (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The appellant must also be advised of the information and evidence needed to establish a disability rating and effective date for the claim currently on appeal.

2.  The appellant must also be afforded the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

3.  After the above development is completed, VA must obtain an opinion regarding the extent to which the Veteran's service-connected major depressive disorder and generalized anxiety caused or contributed to his death.  The claims file and Virtual VA records must be reviewed by the physician in conjunction with providing the opinion and the physician must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Following a review of the evidence of record and with consideration of the lay statements of record, the physician must express opinions as to the following:

* Whether the Veteran's fatal respiratory failure and/or subdural hematoma was related to the Veteran's active military service, to include as due to any incident therein.

* If the response to the above question is negative, the physician must express an opinion as to whether the Veteran's fatal respiratory failure and/or subdural hematoma was caused by the service-connected major depressive disorder and generalized anxiety.  If the Veteran's fatal respiratory failure and/or subdural hematoma was not caused by the service-connected major depressive disorder and generalized anxiety, the physician must indicate whether the fatal respiratory failure and/or subdural hematoma was aggravated beyond the natural progress of the disease by the service-connected major depressive disorder and generalized anxiety.  

* If the response to the question above is negative, the physician must express an opinion as to whether the service-connected major depressive disorder and generalized anxiety contributed to cause the Veteran's death.  In this context, a service-connected disability must have contributed substantially or materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death.  In addition, although there may be primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is still for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  

The physician must provide a complete rationale for all opinions expressed.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  The physician must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  The report prepared must be typed.

4.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the appellant's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, the appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

